Citation Nr: 1139668	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-22 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected mood disorder with posttraumatic stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from October 1981 to September 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, because the Veteran asserted at the Board hearing that his service-connected psychiatric and other disabilities cause him to be unemployable.  This issue has not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain Social Security Administration (SSA) records, VA medical records, and an updated psychiatric examination.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and records from Federal agencies such as the SSA.  38 C.F.R. § 3.159(c)(2).  Additionally, where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, at the May 2011 Board hearing, the Veteran testified that he had applied for SSA disability benefits but that a decision had not yet been rendered.  He also testified that he received treatment for his service-connected mood disorder with posttraumatic stress disorder (PTSD) 1 to 2 times per month at the Panama City, Florida VA medical facility.  The most recent VA treatment records are dated in March 2009.  Accordingly, remand is required to obtain recent VA medical records and any SSA records.

VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2011).  The most recent VA psychiatric examination was conducted in September 2007 and is thus over 4 years old.  At the May 2011 Board hearing, the Veteran asserted that his symptoms began worsening in 2007 or 2008.  Additionally, VA medical records indicate that since that examination, he has experienced several deaths in his family.  The evidence thus indicates that that his mood disorder with PTSD may have worsened since his most recent VA examination.  Accordingly, remand is required to provide the Veteran with an updated psychiatric examination. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA medical facilities, including the Panama City, Florida, treatment center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  The procedures as listed above must be followed.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his mood disorder with PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  

The examiner must comment upon the presence, absence, frequency, and/or severity of the Veteran's symptoms due to mood disorder with PTSD, to include suicidal ideations, obsessional rituals, panic, depression, impulse control, spatial disorientation, personal appearance, hygiene, impairment in thought processes or communication, delusions, hallucinations, grossly inappropriate behavior, memory loss, any danger of hurting self or others, the ability to function independently, the ability to adapt to stressful circumstances, the ability to establish effective relationships, the ability to maintain effective relationships, and the ability to perform activities of daily living.  The examiner must also assess the Veteran's overall occupational and social impairment and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


